                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 SCOTT MARLIN MOREY,                                 Case No. 19‐CV‐253 (NEB/HB)

                      Petitioner,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 JEFF TITUS, Warden, MCF–Rush City,



                      Respondent.



       In a June 10, 2019 Report and Recommendation [ECF No. 22 (“R&R”)], United

States Magistrate Judge Hildy Bowbeer recommends denying Petitioner Scott Morey’s

motion to stay this action pursuant to Rhines v. Weber, 544 U.S. 269 (2005), and dismissing

this action without prejudice unless Petitioner files a new, amended petition that includes

only Petitioner’s fully exhausted claims, and setting forth the facts supporting exhaustion

of each claim. Petitioner responded to the R&R. [ECF No. 23 (“Response”).] In his

response, Petitioner does not specifically object to the R&R, but renews his request for a

Rhines stay, advancing no new legal argument or authority. (See Response at 4.)

       Upon the filing of a report and recommendation by a magistrate judge, a party

may “serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); accord D. Minn. LR 72.2(b). “The district judge

must determine de novo any part of the magistrate judgeʹs disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b)(3). “The objections should specify the portions
of the magistrate judgeʹs report and recommendation to which objections are made and

provide a basis for those objections.” Woolery v. Peterson, No. CV 16‐1745 (JRT/FLN), 2016

WL 6916801, at *1 (D. Minn. Nov. 22, 2016) (quoting and citing Mayer v. Walvatne, No. 07–

1958, 2008 WL 4527774, at *2 (D. Minn. Sept. 28, 2008)).

      Since Petitioner’s response merely repeats his request, it is not a proper objection

to the R&R, and the Court reviews the R&R for clear error. See e.g. Woolery, 2016 WL

6916801, at *1 (quoting and citing Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d

1012, 1017 (D. Minn. 2015) (“Objections which are not specific but merely repeat

arguments presented to and considered by a magistrate judge are not entitled to de novo

review, but rather are reviewed for clear error.”)). Similarly, courts have found the

Magistrate Judge’s recommendations may be reviewed as if no objections were filed

when a party “does not cite any reason why the Magistrate Judge’s determination was

incorrect, nor any basis for th[e] Court to reach a different outcome.” Reed v. Curry

Concrete Const., Inc., No. CV 10‐4329 JRT/LIB, 2011 WL 2015217, at *2 (D. Minn. May 23,

2011) (quotation marks and citations omitted). Here, Judge Bowbeer did not clearly err

in recommending the Court dismiss this matter should the Petitioner fail to file an

amended petition including only his fully exhausted claims.

      Finding no clear error, and based upon all the files, records, and proceedings in

the above‐captioned matter, IT IS HEREBY ORDERED THAT:

   1. The Report and Recommendation [ECF No. 22] is ACCEPTED;




                                            2
   2. Plaintiff Scott Marlin Morey’s Motion to Stay this action pursuant to Rhines v.

      Weber, 544 U.S. 269 (2005), [ECF No. 2] is DENIED; and

   3. If Morey does not file an entirely new, amended petition that includes only fully

      exhausted claims within 30 days of the date of this Order, his Petition for a Writ of

      Habeas Corpus Under 28 U.S.C. § 2254 [ECF No. 1] will be DISMISSED WITHOUT

      PREJUDICE, and no certificate of appealability be issued.

Dated: August 2, 2019                           BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge




                                            3
